West, J.,
delivered the opinion of the court.
Homes Corporation brought action against Consolvo & Cheshire, a partnership, on a subscription to its capital stock, made before the organization of the corporation, and recovered a judgment for $5,000.00, the amount of the subscription, with interest. To that judgment this writ of error was granted.
The assignments of error relied on by the plaintiff in error in this case are identical with those relied on by the plaintiff in error in the case of Watters & Martin, Incorporated, in which an opinion was handed down to-day, affirming the judgment of the trial court, ante *131p. 114, 116 S. E. 366. But in this case no question of ratification of the subscription contract is involved.
For the reasons given in the opinion in that ease, except upon the question of ratification, the judgment in the instant case will be affirmed.

Affirmed.